DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
In claim 2, the recitation “formed by a fabric mesh sheet wound into a roll shape” renders the claim a product by process claim.  MPEP 2113.
In claim 15, the recitation “formed by one fabric mesh sheet” renders the claim a product by process claim.  MPEP 2113.
In claim 16, the recitation “a compression molding” renders the claim a product by process claim.  MPEP 2113.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “an interior” in line 4.  It appears to be a double inclusion of the “flow path” recited in line 3.
Claim 1 recites the limitation "the distribution" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “multiple spray holes” in lines 7-8.  The term “multiple” renders the claim indefinite because it is uncertain what multiple or number of holes is limited by the claim.
Claim 1 recites the limitation "the direction" in in line 15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation “a fabric mesh sheet” in line 2.  It appears to be a double inclusion of the “fabric mesh sheet” recited in claim 1.
Claim 2 recites the limitation “a roll shape” in line 2.  It appears to be a double inclusion of the “roll shape” recited in claim 1.
Claim 2 recites the limitation “a roll shape” in line 3.  It appears to be a double inclusion of the “roll shape” recited in line 2.
Claim 2 recites the limitation “a direction parallel to a direction of water flowing into the flow-conditioning member” in line 4.  It appears to be a double inclusion of the “direction parallel to the direction of the flow of water flowing into the flow-conditioning member” recited in claim 1.
Claim 3 recites the limitation “a fabric mesh sheet” in line 2.  It appears to be a double inclusion of the “fabric mesh sheet” recited in claim 1.
Claim 3 recites the limitation “a roll shape” in line 2.  It appears to be a double inclusion of the “roll shape” recited in claim 1.
Claim 3 recites the limitation “a roll shape” in line 4.  It appears to be a double inclusion of the “roll shape” recited in line 2.
Claim 3 recites the limitation “a direction parallel to a direction of water flowing into the flow-conditioning member” in lines 4-5.  It appears to be a double inclusion of the “direction parallel to the direction of the flow of water flowing into the flow-conditioning member” recited in claim 1.
Claim 3 recites the limitation "the inner part" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
In claim 5, the recitations “left,” “right,” “front” and “back” are descriptive terms for side, direction, etc.  They are not terms descriptive of actual elements.
Claim 5 recites the limitation "left and right" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "front and back" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation “an interior” in line 3.  It appears to be a double inclusion of the “flow path” recited in line 2.
Claim 7 recites the limitation "the distribution" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation “supplied water” in line 5.  It appears to be a double inclusion of the “water” recited in line 2.
Claim 7 recites the limitation “multiple spray holes” in line 7.  The term “multiple” renders the claim indefinite because it is uncertain what multiple or number of holes is limited by the claim.
Claim 7 recites the limitation “water” in line 14.  It appears to be a double inclusion of the “water” recited in line 2.
Claim 7 recites the limitation “water” in line 8.  It appears to be a double inclusion of the “water” recited in line 2.
Claim 7 recites the limitation “a direction of water” in line 18.  It appears to be a double inclusion of the “direction of water” recited in line 14.
Claim 7 recites the limitation "the flow-conditioning member formed" in lines 17-18.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the method for manufacturing a spout apparatus" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation “a spout apparatus” in line 1.  It appears to be a double inclusion of the “spout apparatus” in the preamble.
The preamble of claim 8 is inconsistent with that of its parent claim.
Claim 8 recites the limitation “at least a portion” in line 3-4.  It appears to be a double inclusion of the “at least a portion” recited in claim 7
Claim 8 recites the limitation “a roll shape” in line 2.  It appears to be a double inclusion of the “roll shape” recited in claim 7.
Claim 8 recites the limitation “a portion” in line 4.  It appears to be a double inclusion of the “portion” recited in claim 7.
Claim 8 recites the limitation “a roll shape” in line 4.  It appears to be a double inclusion of the “roll shape” recited in claim 7.
Claim 8 recites the limitation “a direction parallel to a direction of water” in line 5.  It appears to be a double inclusion of the “direction parallel to a direction of water” recited in claim 7.
Claim 9 recites the limitation "the method for manufacturing a spout apparatus" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation “a spout apparatus” in line 1.  It appears to be a double inclusion of the “spout apparatus” in the preamble.
The preamble of claim 9 is inconsistent with that of its parent claim.
Claim 9 recites the limitation “a roll shape” in line 2.  It appears to be a double inclusion of the “roll shape” recited in claim 7.
Claim 9 recites the limitation “a portion” in line 4.  It appears to be a double inclusion of the “portion” recited in claim 7.
Claim 9 recites the limitation “a roll shape” in line 5.  It appears to be a double inclusion of the “roll shape” recited in claim 7.
Claim 9 recites the limitation “a direction parallel to a direction of water” in line 5.  It appears to be a double inclusion of the “direction parallel to a direction of water” recited in claim 7.
The preamble of claim 10 is inconsistent with that of its parent claim.
The preamble of claim 11 is inconsistent with that of its parent claim.
Claim 11 recites the limitation "the axial direction" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
The preamble of claim 12 is inconsistent with that of its parent claim.
Claim 12 recites the limitation "the method for manufacturing a spout apparatus" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation “a spout apparatus” in line 1.  It appears to be a double inclusion of the “spout apparatus” in the preamble.
Claim 12 recites the limitation “a roll shape” in line 3.  It appears to be a double inclusion of the “roll shape” recited in claim 7.
Claim 12 recites the limitation “a roll shape” in line 5.  It appears to be a double inclusion of the “roll shape” recited in claim 7.
Claim 12 recites the limitation “a roll shape” in line 4.  It appears to be a double inclusion of the “roll shape” recited in claim 7.
Claim 14 recites the limitation “a fabric mesh sheet” in line 2.  It appears to be a double inclusion of the “fabric mesh sheet” recited in claim 1.
Claim 14 recites the limitation “a roll shape” in line 2 (2 occurrences).  It appears to be a double inclusion of the “roll shape” recited in claim 1.
The claims are replete with indefiniteness.  Limited time for examination precludes a complete editorial review which takes away from substantive examination.  Applicant is required to review and amend all of the claims in their entirety to ensure full compliance with 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 13, 15 and 16 (as best understood) is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thompson (2,715,045).
Thompson discloses a spout apparatus comprising:
a spout apparatus main body 10 forming a flow path (path within tubular member 10)  for passing a flow water (intended use) supplied to an interior (interior of tubular member 10);
a flow-conditioning member 19,20,21,22 disposed on the flow path of the spout apparatus main body for conditioning the distribution of flow velocities of the flow of water;
a spray member 18 with multiple spray holes (holes in foraminous member/plate 18) to spout the flow of water passed through the flow-conditioning member in a shower form;
wherein the flow-conditioning member is formed by a fabric mesh sheet 21, 22, and the fabric mesh sheet includes loops of wire, and the flow-conditioning member is formed by the fabric mesh sheet wound into a roll shape or layered (masses 21 and 22 form two layers), and the wire of at least a portion (horizontal portion) of the fabric mesh sheet in the flow conditioning member extends in a direction parallel to the direction of the flow of water flowing into the flow conditioning member;
wherein the flow-conditioning member is formed by a fabric mesh sheet wound into a roll shape (product by process, MPEP 2113), the wire of at least a portion of the fabric mesh sheet wound into a roll shape forms a mesh structure which extends in a direction (horizontal direction) parallel to a direction of water flowing into the flow-conditioning member in the inner part in the flow-conditioning member;
wherein first holes having a first opening area and second holes having a second opening area larger than the first opening area are formed in the flow-conditioning member (loose masses 21 and 22 inherently have varying opening holes some of which are larger than others);
wherein in plane view, the second holes are formed in each of four divided areas of the flow-conditioning member (second holes are randomly and evenly distributed), which is divided by a first center line dividing equally the flow-conditioning member into left and right and by a second center line dividing equally the flow-conditioning member into front and back;
wherein the number of the second holes is smaller than the number of the first holes (subdivision of second holes that are less in quantity than the first holes).
The limitations of method claims 7 and 8 are met in providing the device of Thompson.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 11,261,586. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of U.S. Patent No. 11,261,586 fully disclose the currently claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S KIM whose telephone number is (571)272-4905. The examiner can normally be reached M-F 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O Hall can be reached on (571) 270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER S KIM/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        CHRISTOPHER S. KIM
Examiner
Art Unit 3752



CK